                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

ANGEL DE LEON SANTIAGO,                       )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )       Civ. Act. No. 1:19-cv-399-TFM-MU-C
                                              )
BP AMERICA PRODUCTION                         )
COMPANY, et al.,                              )
                                              )
       Defendants.                            )

                                             ORDER

       Pending before the Court is the parties’ Rule 41(a) Stipulation of Dismissal With Prejudice.

Doc. 15, filed September 9, 2019. The Rules of Civil Procedure permit a plaintiff to voluntarily

dismiss the action without an order of the court “by filing a notice of dismissal before the opposing

party serves either an answer or a motion for summary judgment” or “a stipulation signed by all

parties who have appeared.” FED. R. CIV. P. 41(a)(1)(A). The joint stipulation is signed by both

sides and Plaintiff reserves remaining rights that he may have under the Deepwater Horizon

Medical Benefits Class Action Settlement Agreement.1 Doc. 15.

       Consequently, by operation of Fed. R. Civ. P. 41(a)(1)(A), this action has been dismissed

in accordance with the joint notice. Therefore, the claims in this case are dismissed with prejudice

with each party to bear their own attorneys’ fees and costs.

       The Clerk of the Court is DIRECTED to close this case.




1In the Matter of Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico, on April
20, 2010. No. 2:10-md-02179-CJB-JCW, Doc. 8217 (E.D. La. Jan. 11, 2013).
                                            Page 1 of 2
DONE and ORDERED this the 10th day of September 2019.

                                       /s/Terry F. Moorer
                                       TERRY F. MOORER
                                       UNITED STATES DISTRICT JUDGE




                              Page 2 of 2
